DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Clm. 31-35 in the reply filed on 28 June 2022 is acknowledged.
Regarding Claim 41 and 42, Examiner notes the dependency of the instant claims upon a non-elected, withdraw method claim. Examiner first notes that a device claim dependent upon a method claim would be improper under 35 USC 112(d) to the extent that Claims 41 and 42 would not be understood to include all the limitations of the claim to which it refers (i.e. a system claim cannot be understood to inherent method limitations which are required by the parent claim). Furthermore, to the extent that elected Claim 31 has been found not to avoid the prior art, Examiner submits that there is no unity of invention between claimed inventions and Claim 36 (and its dependents inclusive to Claim 40 and 41-42) must still be considered withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31, 32, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31, Applicant recites “the electrical connector contact”. However, in the instant case no previous “electrical connector contact” has been introduced. It is unclear if such an “electrical connector contact” is the same structure as the prior claimed “at least one electrical contact located in the connection cavity” which proceeds it in the clause. Examiner submits that presuming these are the same “contact”, the “at least one electrical contact” should be introduced as “at least one electrical connector contact” to ensure consistency of the claim terminology.
	Furthermore, Examiner notes that there is a lack of agreement in numbers of “the electrical connector contact” and the “at least one electrical contact” which is a further source of confusion. While based on the open transitional “comprising” it is understood that the system is permissive to more than one “electrical connector contact” the failure to carry through the “at least one qualifier” can create confusion. It is suggested that Applicant amend the claim to recite wherein “each of the at least one electrical connector contacts is configured for longitudinal alignment with, and electrical connection to, a corresponding one of the at least one electrical device contact” such that the number and corresponding nature of the electrical connector contacts and electrical device contacts is maintained.
	Regarding Claim 32, Examiner notes that, presuming the “electrical connector contact” is the same structure as the “at least one electrical contact”, Claim 32 lacks an agreement in numbers as it recites “the electrical connector contact” is the singular. It is therefore unclear if EACH of the “at least one electrical contact [sic]” is intended to be “a spring-biased into selective electrical connection with the electrical device contact” or if only one “at least one electrical contact [sic]” need be a spring-biased connector with any remaining “at least one electrical contact [sic]” being permissive to other structures. Furthermore, “the electrical device contact” lacks an agreement of numbers – and presumably should read “the corresponding one of the at least one electrical device contact”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/40088 (“Lee”).
Regarding Claim 31, Lee discloses a rapid-exchange system for endovascular use (Background), the system comprising:
An elongate endovascular device (RE: guidewire – see e.g. 101, see also 534, 802, 1202, 1302) including a distal working end (i.e. the end which is to be inserted into the patient’s vasculature) and a proximal connection end (see e.g. 153 – i.e. the end remote from the proximal end), the proximal connection end of the endovascular device including a conductive portion with at least one electrical device contact (i.e. the inner conductor 103 and/or the outer conductor 157) and the distal working end including a device feature in electrical communication with the at least one electrical device contact (see Fig. 1 – RE: the “antenna”);
An electrical accessory item (not shown, i.e. the accessory item to be connected to 250 – e.g. an MRI scanner); and
A connector (inter alia 230, 240, 250) for placing the elongate endovascular device and the electrical accessory item into electrical connection, the connector including a connector body (see Fig. 2) with longitudinally separated proximal (circa 250) and distal (circa 230) body ends, with a connection cavity extending into, and partially through, the connector body (see Fig. 2) from a cavity aperture (see the aperture through which the guidewire is received in element 230) in the distal body end, the connection cavity being configured to selectively accept the conductive portion of the endovascular device therein (see Fig. 2), at least one electrical contact located in the connection cavity (see e.g. 207, 230, 240, 257 – Pg. 9, Ln. 30 – Pg. 10, Ln. 7 and/or 203, 263, 253 – Pg. 10, Ln. 8-19), the electrical connector contact configured for longitudinal alignment with, and electrical connection to, a corresponding one of the at least one electrical device contact (see Pg. 9, Ln. 30 – Pg. 10, Ln. 19), and a device grasper (i.e. the collet construction of 230, 240) operable to selectively maintain the conductive portion of the endovascular device longitudinally within the connection cavity (see Fig. 2);
wherein the device grasper is selectively actuated, with the conductive portion of the endovascular device located in the connection cavity, to maintain the electrical connection between the electrical connector contact and the electrical device contact (see Fig. 2).
	Regarding Claim 32, Lee discloses that the contact is made via a collet arrangement of the electrical connector contact(s) (see 207, 203) with respective electrical device contact(s) (see 157, 103), whereby Lee recites that “the collets are flexible and resilient” (Pg. 8, Ln. 18-29) such that it is understood that they maintain a spring bias whereby the act of clamping the collets (via 230, 240) may be understood to affect a “spring bias” into selective electrical connection between the connector contact and the device contact – i.e. the resilient nature of the collet allows for selective contact whereby release of 230, 240 causes the electrical conductive contact to be released/terminated.
	Regarding Claim 33, Lee discloses a construction wherein the device grasper maintains a predetermined rotational position of the endovascular device about the longitudinal axis while the conductive portion of the endovascular device is maintained longitudinally within the connection cavity (i.e. once the collet is fully seated axial and rotational alignment of the endovascular device is  locked).
	Regarding Claim 34, Lee discloses the device grasper permits a predetermined amount of rotation (i.e. zero rotation, zero being a “predetermined” amount) of the endovascular device about the longitudinal axis while the conductive portion of the endovascular device is maintained longitudinally within the connection cavity.
Claim(s) 31-35 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0016227 (“Deshmukh”)
	Regarding Claim 31, Deshmukh discloses a rapid-exchange system (Fig. 4) for endovascular use (Fig. 1), the system comprising: 
an elongate endovascular device (103) including a distal working end (121) and a proximal connection end (see at 133), the proximal connection end of the endovascular device including a conductive portion  with at least one electrical device contact (133, 135 – see Par. 44), and the distal working end including a device (RE: the “electrode”) feature in electrical communication with the at least one electrical device contact; 
an electrical accessory item (i.e. the programming/control module – Par. 61) for selective electrical connection with the device feature; and
 a connector (Fig. 10) for placing the elongate endovascular device and the electrical accessory item into electrical connection (via 230, 290), the connector including a connector body with longitudinally separated proximal (see circa 275) and distal (see circa 277) body ends, with a connection cavity extending into, and partially through (see Fig. 11), the connector body from a cavity aperture (277) in the distal body end, the connection cavity being configured to selectively accept the conductive portion of the endovascular device therein (see Fig. 11), at least one electrical contact (see generally 290, 230 – see also 200, 240, 291, 260 – see Fig. 11) located in the connection cavity, the electrical connector contact configured for longitudinal alignment with, and electrical connection to, a corresponding one of the at least one electrical device contact (see Fig. 11), and 
a device grasper (see Par. 53, 55, 56) operable to selectively maintain the conductive portion of the endovascular device longitudinally within the connection cavity;
wherein the device grasper is selectively actuated, with the conductive portion of the endovascular device located in the connection cavity, to maintain the electrical connection between the electrical connector contact and the electrical device contact (see Par. 53, 55, 56).
Regarding Claim 32, Deshmukh discloses the electrical connector contact is spring-biased into selective electrical connection with the electrical device contact (Par. 57).
Regarding Claim 33, Deshmukh discloses wherein the device grasper maintains a predetermined rotational position of the endovascular device about the longitudinal axis while the conductive portion of the endovascular device is maintained longitudinally within the connection cavity (Abstract).
Regarding Claim 43, Deshmukh discloses the device grasper permits a predetermined amount of rotation of the endovascular device about the longitudinal axis while the conductive portion of the endovascular device is maintained longitudinally within the connection cavity (see Abstract; i.e. without recitation of structure the limitation “predetermined amount of rotation” is not held to be a structural limitation, but rather a functional limitation whereby the device of Deshmukh allows a user to rotate the endovascular device to the desired amount of rotation predetermined by the clinician).
Regarding Claim 35, Deshmuhk discloses the device grasper includes a plurality of collet fingers and a connector collar, the connector collar selectively interacting with the collet fingers to urge the collet fingers mutually radially inward to selectively grasp the endovascular device when the endovascular device is at least partially located within the connection cavity (Par. 55, 56).
Regarding Claim 43, Deshmuhk discloses the device grasper interacts magnetically with a magnetically-sensitive feature of the endovascular device to maintain the conductive portion of the endovascular device longitudinally within the connection cavity (Par. 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/40088 (“Lee”) as applied above, and further in view of U.S. Publication No. 2012/0016227 (“Deshmukh”).
Regarding Claim 35, Lee discloses the invention substantially as claimed except the grasper comprises a plurality of collect fingers and a connector collar, rather Lee is silent as to the disclosure of what allows the instantly recited “collet” to be deflected inwardly. However, Deshmukh discloses a related wire grasping device likewise comprising a collet (220) wherein the collet comprises collet fingers (221) and a connector collar (250, 223) for selectively interacting with the collet fingers to urge the collet fingers mutually radially inward to selectively grasp the endovascular device when the endovascular device is at least partially located within the connection cavity (Par. 55). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to structure the collet of Lee as a collet with fingers such that engagement of the collar bears into selective grasping apposition with the fingers to grasp the endovascular device, as disclosed by Deshmukh, thereby only achieving the expected results of selecting a known collet design that is recognized in the art for its suitability in grasping endoluminal medical articles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783        
08/04/2022